Citation Nr: 0801444	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  03-05 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for gastrointestinal 
disability, to include as secondary to service-connected 
diabetes mellitus.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.

3.  Entitlement to an initial evaluation in excess of 40 
percent for diabetes mellitus.

4.  Entitlement to special monthly compensation (SMC) at the 
"L" rate, independent of blindness, based on the need for aid 
and attendance.

5.  Entitlement to "R" rate SMC based on the need for aid and 
attendance.

6.  Entitlement to "R2" higher level care rate SMC.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and B.P.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to April 
1968.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The veteran appeared before the 
undersigned Veterans Law Judge in July 2006 and delivered 
sworn testimony via video conference hearing in Indianapolis, 
Indiana.  This case was previously before the Board in 
December 2006.

Jurisdiction over this case has been transferred to the RO in 
Louisville, Kentucky.

A December 6, 2006 Board decision increased the ratings for 
post-traumatic stress disorder (PTSD) and for post-traumatic 
headaches to 30 percent, each, and denied an initial 
evaluation in excess of 40 percent for diabetes mellitus.  
The issues of entitlement to aid and attendance SMC ("L" 
rate) independent of blindness, entitlement to "R" rate aid 
and attendance SMC, entitlement to "R2" higher level care 
rate SMC, and entitlement to service connection for 
hypertension and a gastrointestinal disability were REMANDED 
to the AOJ.  The veteran appealed the December 2006 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  By an Order dated August 20, 2007, the Court 
granted a Joint Motion For Partial Remand.  That Order served 
to vacate that part of the Board's December 6, 2006 decision 
that denied an initial evaluation in excess of 40 percent for 
diabetes mellitus.

The Joint Motion specifically noted that the issues remanded 
by the Board's December 6, 2006 decision were not under the 
Court's jurisdiction.  Further, the Court noted that the 
issues of entitlement to ratings in excess of 30 percent for 
PTSD and headaches were not contested and were dismissed.

The issues of entitlement to service connection for a 
gastrointestinal disability, to include as secondary to 
service-connected diabetes mellitus, entitlement to an 
initial evaluation in excess of 40 percent for diabetes 
mellitus, entitlement to SMC at the "L" rate, independent of 
blindness, based on the need for aid and attendance, 
entitlement to "R" rate SMC based on the need for aid and 
attendance, and entitlement to "R2" higher level care rate 
SMC are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

A VA examiner has etiologically linked the veteran's 
hypertension to his service-connected diabetes.


CONCLUSION OF LAW

Hypertension is proximately due to service-connected diabetes 
mellitus.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable decision herein granting service 
connection for hypertension, there is no prejudice to the 
veteran by the Board proceeding with the issue of entitlement 
to service connection for hypertension at this time without 
further discussion or development with regard to VA's duties 
to notify and assist under the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Disability which is proximately due to, the result of, or 
aggravated by, a service connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a).

An April 2007 VA examiner, following examination of the 
veteran and review of the veteran's medical history, has 
stated that the veteran's hypertension was most likely caused 
by or a result of service-connected diabetes mellitus.  The 
Board can find no contrary opinion of record that has 
specifically addressed this issue.  

In short, competent clinical evidence of record supports 
service connection for hypertension secondary to service-
connected diabetes mellitus.


ORDER

Entitlement to service connection for hypertension secondary 
to service-connected diabetes mellitus is granted.



	(CONTINUED ON NEXT PAGE)



REMAND

The Joint Motion essentially stated (Joint Motion, page 5) 
that the Board, in denying a rating in excess of 40 percent 
for diabetes mellitus, had neglected to address the 
alternative basis for a higher rating regarding the frequency 
of the veteran's visits to a diabetic care provider, which is 
part of the criteria for the 60 and 100 percent ratings under 
Diagnostic Code 7913.  In light of the foregoing, and as the 
veteran last underwent such an examination in January 2004, 
the Board finds that the veteran should be scheduled for a VA 
diabetes mellitus examination for the purpose of addressing 
the matters raised by this appeal.  Prior to the examination, 
the AOJ should attempt to obtain the records (from the office 
of Dr. J.M.R.) identified by the veteran on the VA Form 21-
4142 received by the Board in November 2007.

As for the issue of entitlement to service connection for a 
gastrointestinal disability, to include as secondary to 
service-connected diabetes mellitus, the Board notes that VA 
examiners (Intestines and Stomach) in April 2007 indicated 
that they were ordering a gastric emptying scan prior to 
providing a requested opinion as to a possible relationship 
between gastrointestinal disability and diabetes.  It appears 
that such testing was not undertaken, as such a test is not 
of record.  In an effort to bring resolution to this issue, 
the diabetes examiner will be asked to provide the requested 
opinion.

It appears that the development requested by the Board in the 
December 2006 remand with regard to the special monthly 
compensation claims has been substantially accomplished, as 
an aid and attendance examination was undertaken in April 
2007.  As such, the issues of entitlement to special monthly 
compensation (SMC) at the "L" rate, independent of blindness, 
based on the need for aid and attendance, entitlement to "R" 
rate SMC based on the need for aid and attendance, and 
entitlement to "R2" higher level care rate SMC should be 
adjudicated by the AOJ with consideration of all additional 
evidence, prior to consideration by the Board.



Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The AOJ should attempt to obtain the 
veteran's records of treatment (beginning 
in 2001 to the present) for diabetes from 
the office of Dr. J.M.R., as identified 
by the veteran on the VA Form 21-4142 
received by the Board in November 2007, 
and associate them with the claims file.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
severity of his service-connected 
diabetes mellitus.  The claims file must 
be made available to the examiner for 
review in connection with the 
examination.  All indicated studies 
should be performed, and all findings 
reported in detail.  In particular, the 
examiner is requested to answer the 
following:

a)  Does the veteran's diabetes 
result in episodes of 
ketoacidosis or hypoglycemic 
reactions requiring 
hospitalization?

b)  What is the frequency of the 
veteran's visits to a diabetic 
care provider?

3.  Contact the R.L.R. (Roudebush) VA 
medical center (583) in Indianapolis, 
Indiana and request a copy of a report of 
any gastric emptying scan conducted 
pursuant to an order of the examiner who 
conducted the VA examination in April 
2007.  If a report of such gastric 
emptying scan is not available, such 
should be documented in the claims 
folder.  

4.  Forward the veteran's claims folder 
to the VA examiner who conducted the 
"Intestine and Stomach" examination in 
April 2007 and request an opinion as to 
whether or not the veteran's 
gastrointestinal disability is caused or 
aggravated by service-connected diabetes 
mellitus or if gastrointestinal 
disability is otherwise related to 
service.  (If the examiner who conducted 
the "Intestine and Stomach" examination 
in April 2007 is not available, the 
claims folder should be forwarded to 
another appropriate clinician.)  If 
additional clinical examination or 
diagnostic testing is deemed necessary by 
the opining clinician, then such should 
be scheduled.

5.  The AOJ should then readjudicate the 
issues of entitlement to service 
connection for a gastrointestinal 
disability, to include as secondary to 
service-connected diabetes mellitus, 
entitlement to an initial evaluation in 
excess of 40 percent for diabetes 
mellitus, entitlement to SMC at the "L" 
rate, independent of blindness, based on 
the need for aid and attendance, 
entitlement to "R" rate SMC based on the 
need for aid and attendance, and 
entitlement to "R2" higher level care 
rate SMC.  If any benefit sought is not 
granted to the veteran's satisfaction, a 
supplemental statement of the case should 
be issued, and the veteran and his 
representative should be afforded the 
appropriate period to respond.  
Thereafter, the case should be returned 
to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


